Citation Nr: 1120810	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The Veteran had active service from July 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in March 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in August 2002 at the age of 47.  The cause of death was liver failure due to or as a consequence of chronic Hepatitis C and chronic obstructive pulmonary disorder, with obesity listed as a significant condition.

2.  At the time of the Veteran's death, the Veteran was not service connected for any disabilities.
  
3.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not materially accelerate death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a letters sent to the Appellant in April 2003 and September 2009 that fully addressed the entire notice element.  The letters informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.  The claim was subsequently adjudicated in a February 2011 Supplemental Statement of the Case (SSOC).

To fulfill Dingess requirements, in April 2007, the regional office provided the Appellant with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

The United States Court of Appeals for Veterans Claims (Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Appellant received a letter conforming to Hupp standards in September 2009.

Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Appellant in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has obtained VA outpatient records, private treatment records, and VA medical opinions pertinent to the issue on appeal.  Neither the Appellant nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Veteran died in August 2002, at the age of 47.  According to the death certificate, the immediate cause of death was liver failure as a consequence of chronic Hepatitis C and chronic obstructive pulmonary disorder, with obesity listed as a significant condition.  Service connection was not in effect at the time of his death for any disabilities.  

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the Veteran's death.  She contends that the Veteran contracted Hepatitis C during service through possible unsterilized tools used during several surgeries, including dental surgeries, through the pneumatic injector for immunizations, sharing razors, and a gamma globulin shot.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service records were reviewed.  A July 1973 entrance examination stated the Veteran had no disqualifying defects or communicable diseases.  There were several surgical procedures completed while on active duty, including a left forearm surgery, circumcision, skin grafts, multiple dental surgeries, and hemorrhoidal surgery.

A private medical record from March 1999 indicated that the Veteran reported using intravenous drugs (IV) at ages sixteen and seventeen and he developed acute hepatitis at age 17.  He was diagnosed with chronic Hepatitis C secondary to prior IV drug use.  In June 1999, the Veteran was diagnosed with advanced Hepatitis C with cirrhosis.  A VA outpatient note from December 2001 indicated that the Veteran was being considered for a liver transplantation due to a history of Hepatitis C infection that was likely from IV drug use in 1972.  In August 2002, the Veteran became critically ill, and he was noted to have acute renal failure with possible acute tubular necrosis.  He underwent a course of renal dialysis, but liver function continued to diminish and the probability of hepatocellular cancer was considered extremely high.  He was discharged home where he died in August 2002.

The Veteran's physician submitted a statement from April 2009.  The physician, Dr. H., indicated that the Veteran was a patient until his death and he had severe cirrhosis related to his Hepatitis C.  The physician stated that while serving in the military, the Veteran had a number of invasive medical procedures performed and if these procedures were done without proper sterile techniques or instrument cleaning, one of them could have been the source for his Hepatitis C infection.  The physician also stated that the Veteran had reported other possible risk factors as well.

The Board finds that this statement, read in the light most favorable to the Appellant's claim, provides insufficient detail to support any of the conclusions the physician makes, and are at best, speculative.  It fails to provide a link between the Veteran's time in service to the causes of the Veteran's death listed on the death certificate as an award of service connection may not be based on a resort to speculation.  See Bloom v. West, 12 Vet.  App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war 'could' have precipitated initial development of his lung condition was found too speculative.)  

The information provided by the private physician did precipitate further investigation by VA.  The claim was reviewed by a VA examiner in November 2010.  The Veteran's lengthy medical history was reviewed and the examiner summarized the Veteran's treatment of Hepatitis C.  The examiner noted that the Veteran's risk factors included IV drug use as a teenager, although limited in time to approximately two months, during which there was sharing of needles, acquired self-made tattoos, using shared needles as a teenager, and had undergone five surgical procedures done while on active duty including left forearm surgery, circumcision, skin grafts, multiple dental surgeries, and hemorrhoidal surgery.  There was no evidence that blood transfusions were used on any of these procedures.  The examiner also reviewed the April 2009 statement from the private physician.  The examiner stated that although the private physician's statement is a true statement, it must be weighed along with other evidence, in consideration of most likely causes of Hepatitis C infection.  The examiner noted a review of the online medical article, "Epidemiology and Transmission of Hepatitis C Virus Infection."  This article indicated that by far, the greatest risk of contracting Hepatitis C is by use of contaminated needles, with an odds ratio of 49 to 6.  The next most common source in the 1970s was blood transfusions, with an odds ratio of 10 to 9.  There are no estimates of the probability of infection from contaminated surgical instruments, but having been cut or struck with a bloody object has an odds ratio of 2 to 1.  The examiner stated that in actuality, the probability of having been infected by contaminated surgical instruments would be very remote, whereas the probability of contracting Hepatitis C from shared needles in the early 1970s was very high.  The examiner stated that the potential risk factors of the surgical procedures done while in the military would be considered a very low probability of transmitting Hepatitis C, and as such, the probability of having contracted the disease as a teenager sharing needles is a markedly higher probability than any of the other potential causes that are included in the medical records.  Therefore, the examiner opined that it is less likely than not that the Hepatitis C, which led to the Veteran's death, was contracted while he as on active duty in the military.

The Board affords more weight to the opinion of the VA provider.  While the VA examiner did acknowledge a possibility that the Veteran contracted Hepatitis C during service, the examiner explained that there was a markedly higher probability that he contracted it from using IV drugs or shared needles.  Therefore, service connection for the Veteran's cause of death cannot be granted on the basis of a relationship between the Veteran's Hepatitis C and time in service.

The Board has also considered whether there is any other basis on which service connection for the Veteran's cause of death can be granted.  Certain chronic diseases may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, no diagnosis of any of disorders listed on the death certificate were made within one year of the Veteran's service separation, and the presumption for service connection for chronic diseases does not apply.  

The Board also notes that the Appellant has submitted literature pertaining to Hepatitis C.  Treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Appellant submitted two newspaper articles - "16 Patients Infected at VA medical clinics" and "VA revelation has Veterans on edge."  Both of the articles discuss how Veterans treated at VA clinics received colonoscopies that may have exposed them to infectious diseases.  The submitted information does not speak to the specifics of this case or to this Veteran.  There is no evidence that the Veteran received a colonoscopy during service.  The articles are not accompanied by any medical opinion linking the Veteran's Hepatitis C to his time in service (other than a speculative opinion provided in April 2009) or to a colonoscopy during service.  For this reason, the Board finds the articles are of low probative value.  

The Appellant also submitted a prior Board decision that granted service connection for Hepatitis C as a result of receiving immunizations in service from a multi-use jet gun injector.  The facts and findings in the prior Board decision pertain to that Veteran's case and not to the case at hand.  While it appears that the prior Board decision indicates that another Veterans Law Judge accepted medical evidence showing a link between that Veteran's Hepatitis C and multi-use injector guns, any finding in that prior Board decision is based on evidence associated with the record of another Veteran in another appeal.  The Board is not bound by findings found in previous Board decisions.  It cannot use evidence submitted in another appeal unrelated to this Veteran in order to grant or deny a claim.  Further, any finding made in that prior Board decision only pertains to the Veteran who submitted that appeal.  Such a finding is based on the evidence related to that Veteran's medical records and the evidence in that Veteran's claims file.  That decision does not provide any specific findings or evidence to establish a link between this Veteran's Hepatitis C and his time in service.

The Appellant also submitted research articles concerning the transmission of Hepatitis C during vaccinations, dental work, and the use of razors.  The Board notes that the November 2010 VA examiner stated that although there are multiple causes of Hepatitis C, based on the Veteran's specific risk factors, the probability that he contracted Hepatitis C through his use of needles prior to service highly outweighed the possibility that he contracted the disease through any event that occurred during service such as dental work, surgical procedures, or vaccinations.  The Board is not arguing that it is impossible to contract Hepatitis C through other means of transmission that occurred during service; however, in this specific case, the Veteran's other risk factors, including sharing needles, outweighed the risk factors that occurred during service.

The Board has considered the Appellant's arguments in support of her assertions that the Veteran contracted Hepatitis C during service.  The Board notes that the Appellant is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the etiology of Hepatitis C is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Appellant's lay statements have little probative value.  Further, even if her statements were considered competent, the Board finds the VA examiner's opinion to be more persuasive due to the examiner's medical education, training, and experience.  

The Board has carefully considered the contentions of the Appellant.  While it is clear that the Veteran suffered from Hepatitis C, the medical evidence of record as a whole does not indicate that the Veteran contracted Hepatitis C during service.  Therefore, the Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the Veteran's cause of death.


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


